DETAILED ACTION
Response to Amendment
The Amendment filed on December 28, 2020 has been entered. Claims 1, 3-6, 9-11, 13-16, 19-21, 23-26, and 28-33 remain pending in the application. Applicant’s amendments to the Claims have overcome most but not all of the objections (reproduced below) previously set forth in the Non-Final Office Action mailed on October 27, 2020. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed on October 27, 2020. Applicant’s arguments with respect to the 103 rejections of claims 1, 3-6, 9-11, 13-16, 19-21, 23-26, and 28-33 have been fully considered but they are not persuasive. Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Objections
Claim 11 is objected to because of the following informalities:
“portion; and” in line 7 should read “portion;”.
“portion;” in line 16 should read “portion; and”.
Claim 21 is objected to because of the following informalities:
“portion; and” in line 13 should read “portion;”.
“portion;” in line 15 should read “portion; and”.
Claim 28 is objected to because of the following informality: “claim 7 wherein” in line 1 should read “claim 1 wherein” (because claim 7 has been cancelled and claim 28 cannot depend from a cancelled claim).
Claim 29 is objected to because of the following informality: “claim 17 wherein” in line 1 should read “claim 11 wherein” (because claim 17 has been cancelled and claim 29 cannot depend from a cancelled claim).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 13-16, 19, 20, 29, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation "wherein an inner face of the proximal portion confronting the die board and aligned with the tip is in contact with the die board to provide support to the tip" in lines 10-11. It is unclear how the inner face can possibly confront the die board and contact the die board when the inner face is part of the die board. For examination purposes, the examiner is interpreting the limitation as if it instead reads “wherein an inner face of the proximal portion confronting the board substrate and aligned with the tip is in contact with the board substrate to provide support to the tip”.
Claim 32 recites the limitation "wherein an entirety of the inner face of the proximal portion is in contact with the die board" in lines 1-2. It is unclear how an entirety of the inner face can possibly be in contact the die board when the inner face is part of the die board. For examination purposes, the examiner is interpreting the limitation as if it instead reads “wherein an entirety of the inner face of the proximal portion is in contact with the board substrate”.
Claims 13-16, 19, 20, 29, and 32 are rejected as being indefinite because they depend on claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-11, 13-16, 19-21, 23-26, and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 4,289,492) in view of Hohnen et al. (EP 2886320 A1), hereinafter Hohnen.
Regarding claim 1, Simpson discloses a cutting/creasing rule (42 in Figure 5) for use on a die board (38 in Figure 5) for producing a carton blank (24 in Figure 2) from a sheet of blank material (Col. 2 lines 31-56), the rule (42) comprising:
a non-metal proximal portion (shown circled in an annotated version of Figure 5 of Simpson, hereinafter Figure 5x, below) (Col. 2 lines 56-57 and Col. 1 lines 54-57 state that the entirety of 42 is non-metal);
a non-metal distal portion (shown circled in Figure 5x below) (Col. 2 lines 56-57 and Col. 1 lines 54-57 state that the entirety of 42 is non-metal) projecting from the proximal portion (apparent from Figure 5x below);
a non-metal tip (shown circled in Figure 5x below) (Col. 2 lines 56-57 and Col. 1 lines 54-57 state that the entirety of 42 is non-metal) on the distal portion (shown circled in Figure 5x below) which acts upon the sheet of blank material to form at least one of a cut and a crease in the sheet of blank material (Col. 2 lines 53-56), wherein an inner face (the bottom face shown circled in Figure 5x below) of the proximal portion (shown circled in Figure 5x below) confronting the die board (38) and aligned with the tip (the inner face shown circled in Figure 5x below is aligned with the tip shown circled in Figure 5x below because the inner face is located at a constant horizontal distance away from the center of the tip) is in contact with the die board (38) to provide support to the tip (apparent from Figure 5x below); and
an outer face (shown in Figure 5x below) on the proximal portion (shown in Figure 5x below) opposite from the die board (38) and at a juncture (shown in Figure 5x below) with the distal portion (apparent from Figure 5x below), the outer face (shown in Figure 5x below) being parallel to the die board (38) (apparent from Figure 5x below);
wherein the proximal portion is integral with the distal portion (apparent from Figures 5x, 4, and 3); and
wherein the distal portion has a cross-sectional configuration which is wider than the tip and less wide than the proximal portion (apparent from Figure 5x below) and a material of the proximal portion is 

    PNG
    media_image1.png
    720
    1752
    media_image1.png
    Greyscale

Figure 5x: an annotated version of Figure 5 of Simpson
However, Simpson does not expressly disclose: the proximal portion, the distal portion, and the tip are all additive manufactured.
Hohnen teaches that it was known to additive manufacture a non-metal proximal portion (bottom half of 16 in Figure 1), a non-metal distal portion (top half of 16 in Figure 1), and a non-metal tip (top end of 16 in Figure 1) of a rule (16 in Figure 1) (Page 5 lines 24-27, Page 2 lines 15-21, and Page 3 lines 11-15 of Machine Translation of EP 2886320 A1) in order to rapidly and economically manufacture the rule (16) (Page 2 lines 12-14 of Machine Translation of EP 2886320 A1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Simpson to incorporate the teachings of Hohnen by additive manufacturing the non-metal proximal portion (shown circled in Figure 5x above), the non-metal distal portion (shown circled in Figure 5x above), and the non-metal tip (shown circled in Figure 5x above) of Simpson, because doing so  KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 11, Simpson discloses a die board (20 in Figure 1) for producing carton blanks (such as 24 in Figure 2) (Col. 2 lines 31-56), the die board (20) comprising:
a board substrate (38 in Figure 5); and
a cutting/creasing rule (42 in Figure 5), the rule (42) comprising:
(a) a non-metal proximal portion (shown circled in Figure 5x above) (Col. 2 lines 56-57 and Col. 1 lines 54-57 state that the entirety of 42 is non-metal);
(b) a non-metal distal portion (shown circled in Figure 5x above) (Col. 2 lines 56-57 and Col. 1 lines 54-57 state that the entirety of 42 is non-metal) projecting from the proximal portion (apparent from Figure 5x above);
(c) a non-metal tip (shown circled in Figure 5x above) (Col. 2 lines 56-57 and Col. 1 lines 54-57 state that the entirety of 42 is non-metal) on the distal portion (shown circled in Figure 5x above) which acts upon a sheet of blank material to form at least one of a cut and a crease in the sheet of blank material (Col. 2 lines 53-56), wherein an inner face (the bottom face shown circled in Figure 5x above) of the proximal portion (shown circled in Figure 5x above) confronting the board substrate (38) and aligned with the tip (the inner face shown circled in Figure 5x above is aligned with the tip shown circled in Figure 5x above because the inner face is located at a constant horizontal distance away from the center of the tip) is in contact with the board substrate (38) to provide support to the tip (apparent from Figure 5x above); and
(d) an outer face (shown in Figure 5x above) on the proximal portion (shown circled in Figure 5x above) opposite from the board substrate (38) and at a juncture (shown in Figure 5x above) with the distal portion (apparent from Figure 5x above), the outer face (shown in Figure 5x above) being parallel to the board substrate (38) (apparent from Figure 5x above);
wherein the proximal portion is integral with the distal portion (apparent from Figures 5x, 4, and 3); and
wherein the distal portion has a cross-sectional configuration which is wider than the tip and less wide than the proximal portion (apparent from Figure 5x above) and a material of the proximal portion is 
However, Simpson does not expressly disclose: the proximal portion, the distal portion, and the tip are all additive manufactured.
Hohnen teaches that it was known to additive manufacture a non-metal proximal portion (bottom half of 16 in Figure 1), a non-metal distal portion (top half of 16 in Figure 1), and a non-metal tip (top end of 16 in Figure 1) of a cutting/creasing rule (16 in Figure 1) (Page 5 lines 24-27, Page 2 lines 15-21, and Page 3 lines 11-15 of Machine Translation of EP 2886320 A1) in order to rapidly and economically manufacture the rule (16) (Page 2 lines 12-14 of Machine Translation of EP 2886320 A1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Simpson to incorporate the teachings of Hohnen by additive manufacturing the non-metal proximal portion (shown circled in Figure 5x above), the non-metal distal portion (shown circled in Figure 5x above), and the non-metal tip (shown circled in Figure 5x above) of Simpson, because doing so would achieve the predictable result of rapidly and economically manufacturing the rule (42 of Simpson). KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 21, Simpson discloses a method of producing a non-metal cutting/creasing rule (42 in Figure 5, which is non-metal according to Col. 2 lines 56-57 and Col. 1 lines 54-57) for use on a die board (38 in Figure 5) for producing carton blanks (such as 24 in Figure 2) (Col. 2 lines 31-56), the method comprising the steps of:
positioning a proximal portion (shown circled in Figure 5x above) of the rule (42) (as shown in Figure 5x above, Col. 2 lines 53-56, Col. 3 lines 12-18); and
manufacturing a distal portion (shown circled in Figure 5x above) and a tip (shown circled in Figure 5x above) of the rule (42) on the proximal portion (shown circled in Figure 5x above) of the rule (as shown in Figure 5x above), wherein the distal portion has a cross-sectional configuration which is wider than the tip and less wide than the proximal portion (apparent from Figure 5x above), a width of the cross-sectional configuration of the distal portion continuously increasing from the tip to the proximal portion 
wherein an outer face (shown in Figure 5x above) of the proximal portion (shown circled in Figure 5x above) opposite from the die board (38) and at a juncture (shown in Figure 5x above) with the distal portion (shown circled in Figure 5x above) is parallel to the die board (38) (apparent from Figure 5x above);
wherein the proximal portion is integral with the distal portion (apparent from Figures 5x, 4, and 3); and
wherein a material of the proximal portion is the same as a material of the distal portion (apparent from Figures 5x, 4, and 3, Col. 2 lines 56-57 and Col. 1 lines 54-57 state that the entirety of 42 is made of one material).
However, Simpson does not expressly disclose: the distal portion and the tip are additive manufactured on the proximal portion; and the distal portion and the tip of the rule are produced without benefit of any subtractive manufacturing techniques.
Hohnen teaches that it was known to additive manufacture a distal portion (top half of 16 in Figure 1) and a tip (top end of 16 in Figure 1) of a non-metal cutting/creasing rule (16 in Figure 1) on a proximal portion (bottom half of 16 in Figure 1) of the non-metal cutting/creasing rule (16) (Page 5 lines 24-27, Page 2 lines 15-21, and Page 3 lines 11-15 of Machine Translation of EP 2886320 A1), wherein the distal portion (top half of 16 in Figure 1) and the tip (top end of 16 in Figure 1) of the rule (16) are produced without benefit of any subtractive manufacturing techniques (because the “generative/additive manufacturing”/“stereolithography”/“3D printing” method used by Hohnen does not involve any subtractive manufacturing techniques), in order to rapidly and economically manufacture the rule (Page 2 lines 12-14 of Machine Translation of EP 2886320 A1).
 KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claims 3, 13, and 23, Simpson in view of Hohnen teaches all the limitations of the claim as stated above except: the cross-sectional configuration of the distal portion is triangular.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have changed the shape of the distal portion so that the cross-sectional configuration of the distal portion is triangular, since it has been held that changing the shape of an object involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Please note that applicant has not disclosed any criticality for the claimed limitations in any part of the instant application.
Regarding claims 4, 14, and 24, Simpson discloses that the tip (shown circled in Figure 5x above) has a shape which is pointed (because the tip has sharp/pointed corners and/or edges, as is apparent when Figure 5x/4 is viewed in relation to Figure 3).
Regarding claims 5, 15, and 25, Simpson discloses that the cross-sectional configuration of the distal portion (shown circled in Figure 5x above) is symmetric about a line (shown in Figure 5x above) extending perpendicularly from the proximal portion (shown circled in Figure 5x above) through the tip (apparent from Figure 5x above).
Regarding claims 6, 16, and 26, Simpson discloses that a cross-sectional configuration of the proximal portion (shown circled in Figure 5x above) is rectangular (it is apparent when Figure 5x is viewed in relation to Figure 3 that the cross-section of the proximal portion in the “horizontal plane” shown in Figure 5x above is rectangular) and a material of the tip (shown circled in Figure 5x above) is the same as a material of the distal portion (apparent from Figures 5x, 4, and 3, Col. 2 lines 56-57 and Col. 1 lines 54-57 state that the entirety of 42 is made of one material).
Regarding claims 9 and 19, Simpson in view of Hohnen teaches all the limitations of the claim as stated above except: the cross-sectional configuration of the distal portion is asymmetric about a line extending perpendicularly from the proximal portion through the tip.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have changed the shape of the distal portion so that a cross-sectional configuration of the distal portion is asymmetric about a line extending perpendicularly from the proximal portion through the tip, since it has been held that changing the shape of an object involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Please note that in Paragraph 0042 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claims 10 and 20, Simpson discloses that the distal portion (shown circled in Figure 5x above) has a first exterior face (shown in Figure 5x above) and a second exterior face (shown in Figure 5x above) each of which extends from the proximal portion to the tip (apparent from Figure 5x above), wherein the first exterior face (shown in Figure 5x above) is at least one of the same configuration as the second exterior face (shown in Figure 5x above) and planar (apparent from Figures 5x, 4, and 3).
Regarding claims 28 and 29, Simpson discloses that the tip (shown circled in Figure 5x above) is integral with the distal and proximal portions (apparent from Figures 5x, 4, and 3).
Regarding claim 30, Simpson in view of Hohnen teaches additive manufacturing the tip (shown circled in Figure 5x above), the distal portion (shown circled in Figure 5x above) and the proximal portion (shown circled in Figure 5x above) to be integral with one another (because Hohnen teaches additive manufacturing the tip, the distal portion, and the proximal portion of 16 to be integral with one another in Page 5 lines 24-27 and Page 2 lines 15-21 of Machine Translation of EP 2886320 A1).
Regarding claim 31, Simpson discloses that an entirety of the inner face (the bottom face shown circled in Figure 5x above) of the proximal portion (shown circled in Figure 5x above) is in contact with the die board (38) (apparent from Figure 5x above).
Regarding claim 32, Simpson discloses that an entirety of the inner face (the bottom face shown circled in Figure 5x above) of the proximal portion (shown circled in Figure 5x above) is in contact with the board substrate (38) (apparent from Figure 5x above).
Regarding claim 33, Simpson discloses contacting an entirety of the inner face (the bottom face shown circled in Figure 5x above) of the proximal portion (shown circled in Figure 5x above) with the die board (38) (as shown in Figure 5x above).

Response to Arguments
Applicant's argument with respect to the 103 rejections of claims 1, 3-6, 9-11, 13-16, 19-21, 23-26, and 28-33 have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
“According to Simpson, the groove 56 is a principal object of that invention to allow the rule to yield or flex when making the fold line on the corrugated board. In contrast, the rule of Applicant's invention is designed and configured to offer strength to withstand the downward and lateral forces exerted in the cutting/creasing operation. (See para. [0021], [0039] and [0042] of the Specification). Aspects of various embodiments of the present invention which provide for this strength and stability have been added to independent claims 1, 11 and 21 as well as new claims 31-33 to distinguish the Simpson invention. Namely, the inner face 21 is in contact with the die board along the axis extending through the tip or along an entirety of the inner face. These features are found in the original drawings and Figs. 10-11 have been amended herein to add proper reference notations identifying these features.
…
Moreover, Applicant respectfully asserts that one of ordinary skill in the art would not modify Simpson to remove the groove 56 and obtain these now claimed features of embodiments of Applicant's invention because doing so would defeat a "principal object" of the Simpson invention. A modification of the prior art is not proper if such a modification would render the prior art unsatisfactory for its intended purpose. In re Gordon, 733 F.2d 900 (Fed. Cir. 1984). In this case, removal of the groove 56 in Simpson would be contrary to its principal object and remove the ability of the rule to flex and yield.”,

the examiner firstly notes that the features upon which applicant relies (i.e., the inner face is in contact with the die board along the axis extending through the tip) are not recited in the rejected claim(s). As currently written, claims 1, 11, and 21 only require the inner face to be aligned with the tip and in contact with the die board. Secondly, the examiner asserts that the term “aligned” in claims 1, 11, and 21 is a very broad term which can even be interpreted as meaning “at a constant horizontal distance from”. Note that the term “aligned” does not necessarily have to mean “centered along an axis that is perpendicular to die board/board substrate and that extends through the tip”, as the Applicant seems to proffer. Lastly, the examiner asserts that since the “inner face” of Simpson shown circled in Figure 5x above is located at a constant horizontal distance away from the center of the “tip” of Simpson shown circled in Figure 5x above, and since the entirety of the “inner face” of Simpson shown circled in Figure 5x 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731